Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 1of27 Page ID#:18

EXHIBIT C
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 2o0f27 Page ID#:19

—

aS WwW

uo fo SN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

PESTOTNIK LLP Supgilon grat Riverside
Ross H. Hyslop (149358) 6/11/2019

501 W. Broadway, Suite 1025 R. Natividad

San Diego, California 92101 By Fax

Tel: 619.237.3000
Fax: 619.342.8020

Attorneys for Plaintiff MATTHEW D. GREENE, on
behalf of himself, the proposed class(es), all others
similarly situated, and on behalf of the general public
THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

FOR THE COUNTY OF RIVERSIDE 516.4993312

MATTHEW D. GREENE, an individual, on Case No.
behalf of himself, the proposed class(es), all others
atuillarly situated, and on behalf of the general CLASS ACTION
public .
. COMPLAINT FOR:
Piatotilt, 1. FALSE ADVERTISING
y (BUSINESS & PROFESSIONS CODE
§§ 17500 et seq.)
HARLEY-DAVIDSON, INC., a Wisconsin 2. VIOLATIONS OF CONSUMER
corporation; HARLEY-DAVIDSON MOTOR LEGAL REMEDIES ACT (CIVIL
COMPANY, INC., a Wisconsin corporation; CODE §§ 1770 e& seq.)

OPERATIONS, INC., a Wisconsin corporation; WARRANTY (CALIFORNIA
and DOES 1 through 10, inclusive, COMMERCIAL CODE § 2313(1)(A))
Defendants. 4, NEGLIGENT

MISREPRESENTATION (CIVIL
CODE §§ 1572, 1709, AND 1710)

5, FRAUD AND DECEIT (CIVIL
CODE §§ 1572, 1709, AND 1710)

6. QUASI-CONTRACT/UNJUST
ENRICHMENT

7, AIDING AND ABETTING

8. UNFAIR COMPETITION
(BUSINESS & PROFESSIONS CODE

§§ 17200 et seq.)

 

 

Plaintiff MATTHEW D. GREENE (“Plaintiff” or “Greene”), on behalf of himself, the
proposed class(es), all others similarly situated, and on behalf of the general public, hereby
complains and alleges as follows against Defendants HARLEY-DAVIDSON, INC. (“HDI”),
HARLEY-DAVIDSON MOTOR COMPANY, INC. (“HDMCT’), HARLEY-DAVIDSON

 

-l-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 3 of 27 Page ID #:20

—

oO wo wn DBD A & WY NN

WN NY NY NY YM NYNY YN & —
ou Aah kB oN Ss &F GO em DAW KR UN UE CS

MOTOR COMPANY OPERATIONS, INC. “HDMCO!”); and DOES 1 through 10, inclusive,
(collectively, “HARLEY-DAVIDSON” or “Defendants”), based upon Plaintiff's own personal
knowledge and/or the investigation and discovery of his counsel:

1. This is a class action pursuant to C.C.P. § 382 on behalf of Plaintiff MATTHEW
GREENE and other consumers like him who have been damaged and harmed by the false
advertising and unfair competition of Defendants.

2. Plaintiff brings this proposed class action to complain about the false advertising
and unfair competition of Defendants arising out of the advertising and sale of new motorcycles.

3. Plaintiff seeks appropriate relief for himself and the class(es) as defined herein,
including but not limited to damages, restitution, injunctive relief, and any other further relief as
may be deemed appropriate by the court.

Parties

4, Plaintiff GREENE is an individual over 18 years of age and has at all relevant
times been a resident of the State of California, County of Riverside.

5. Defendant HDMCI is a U.S.-based motorcycle manufacturer and/or distributor that
produces and/or distributes heavyweight motorcycles, as well as motorcycle parts, accessories and
general merchandise. At all relevant times, HDMCI is and was a Wisconsin corporation doing
business in San Diego County, and elsewhere, is and was a vehicle manufacturer and/or distributor
under California Vehicle Code §§ 672 and/or 296, and is and was required to be licensed as a
manufacturer and/or distributor by the State of California under Vehicle Code §§ 11700 and/or
11701.

6. Defendant HDMCOl is a U.S.-based motorcycle manufacturer and/or distributor
that produces and/or distributes heavyweight motorcycles, as well as motorcycle parts, accessories
and general merchandise. At all relevant times, HDMCOl is and was a Wisconsin corporation
doing business in San Diego County, and elsewhere, is and was a vehicle manufacturer and/or
distributor under California Vehicle Code §§ 672 and/or 296, and is and was required to be

licensed as a manufacturer and/or distributor by the State of California under Vehicle Code

§§ 11700 and/or 11701.

 

-2-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 4of27 Page ID#:21

o Oo NN WO WH BD WW NY —

Mw NM NM NR MY PYPN WB a —
ot A A PF kN He F&F GO we RAH OBR OB OND Os CS

7. Defendant HDI is the parent company for Defendants HDMCI and HDMCOI,
among others, and is publicly traded on the New York Stock Exchange under the trading name
“HOG.” At all relevant times, HDI is and was a Wisconsin corporation doing business in San
Diego County, and elsewhere. Defendants HDMCI, HDMCOI, and/or HDI were/are vehicle
manufacturers and/or distributors under California Vehicle Code §§ 672 and/or 296, and were/are
required to be licensed as vehicle manufacturers and/or distributors by the State of California
under Vehicle Code §§ 11700 and/or 11701.

8. Defendants HDMCI, HDMCOI, and/or HDI were/are responsible in some measure
for the advertising, promotion, acts, conduct, practices, and/or omissions that Plaintiff alleges
herein were unlawful, false, untrue, fraudulent, and/or misleading.

9. HARLEY-DAVIDSON is a “franchisor(s)” of numerous motorcycle dealership
and/or franchisees located in California and elsewhere, as defined by California Vehicle Code
§§ 331, 331.1, and 331.2.

10. _ Plaintiff is unaware of the true names, identities or capacities, whether individual,
corporate, association, or otherwise, of those Defendants sued herein as DOES | through 10,
inclusive. Plaintiff therefore sues said Defendants by such fictitious names. Plaintiff will seek
leave to amend this Complaint pursuant to California Code of Civil Procedure § 474 to set forth
the true names and capacities of these Defendants once they are ascertained.

11. Plaintiff is informed and believes and on that basis alleges that Defendants sued
herein as DOES 1 through 10, inclusive, and each of them, are'in some way responsible for the
acts and events complained of herein, and proximately caused the injuries and damages to Plaintiff
which are described in this Complaint. Plaintiff will seek leave of court to amend this Complaint
to more specifically set forth the wrongful conduct of those Defendants when ascertained.

12. _ Plaintiff is informed and believes, and thereon alleges, that each of said Defendants
is in some manner intentionally, negligently, or otherwise responsible for the acts, omissions,

occurrences, and transactions alleged herein.

 

ac
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page5of27 Page ID#:22

 

 

Jurisdiction and Venue

13. HARLEY-DAVIDSON regularly conducts business in the State of California by,
among other things, routinely advertising and selling new motorcycles in the State of California,
through and by its/their licensed dealers. As such, HARLEY-DAVIDSON has purposefully
availed itself of the privilege of doing business in the State of California, by advertising and
selling new motorcycles to California consumers, through and by its/their licensed dealers.
HARLEY-DAVIDSON (except Defendant HDMCO)) is registered to do business with the
California Secretary of State’s Office. HARLEY-DAVIDSON has substantial, continuous, and
systematic contacts with the State of California such that the assertion of jurisdiction by California
does not offend traditional notions of fair play and substantial justice. As a condition of doing
business in California, and by continually, routinely, and systematically placing its new
motorcycles into the California stream of commerce, and directing its activities towards California
consumers, HARLEY-DAVIDSON has agreed to be bound and governed by California law with
respect to conduct that affects California consumers. Indeed, HARLEY-DAVIDSON ships
thousands and thousands of new motorcycles to the State of California each year, to be sold by
and through their licensed dealers. Accordingly, the assertion of personal jurisdiction over
HARLEY-DAVIDSON by California courts would be consistent with notions of due process
under the Fifth and Fourteenth Amendments to the United States Constitution.

14. Venue is proper in this Court pursuant to California Code of Civil Procedure
§§ 395 and 395.5 because Defendants conduct business in this County. Additionally, the acts and
transactions that are the subject of this complaint took place within this County.

14 The damages sought by Plaintiff and the proposed Class(es) exceed the minimal
jurisdictional limits of the Superior Court and will be established according to proof at trial.

The Representative Transaction

16. In or around 2015, Plaintiff was interested in buying a new Harley-Davidson
motorcycle. Before making his purchase, Plaintiff researched the features, specifications, and
pricing of particular Harley-Davidson motorcycles in which he was interested, including by

reviewing and relying on the accuracy of the statements, representations, and advertising on/in

 

-4-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 6of27 Page ID#:23

Oo fo KN DA DH SF WY PY —

Ny hO N NY NY N NY NH NO TF = _=lUc
SNARE EK TSF Ce VA BDRE DH AS

HARLEY-DAVIDSON’s website (www.harlev-davidson.com) and its various catalogs,
brochures, and motorcycle price hang tags attached to new motorcycles at TMCSF, Inc. dba
Riverside Harley-Davidson (“RHD”), a HARLEY-DAVIDSON dealership he visited.

17. Inreference to pricing, all of HARLEY-DAVIDSON’s advertising that Plaintiff
saw and relied upon stated, represented, and/or affirmed that HARLEY-DAVIDSON’s
manufacturer suggested retail prices (“MSRP”) “exclude dealer setup, taxes, title and licensing
and are subject to change.” As such, Plaintiff reasonably anticipated that he should expect any
HARLEY-DAVIDSON dealer from whom he might purchase a motorcycle to impose and/or
collect from him a “dealer setup” charge.

18. Onor about June 13, 2015, Plaintiff went to RHD with the goal of buying a new
motorcycle. Consistent with HARLEY-DAVIDSON’s advertising statements, representations,
and/or affirmations on/in HARLEY-DAVIDSON’ website (ww w.harlev-davidson.com) and its
various catalogs and brochures, the new HARLEY-DAVIDSON motorcycles displayed on the
sales floor at RHD had motorcycle price hang tags which prominently stated that prices did not
include freight and dealer preparation/setup.

19, Although Plaintiff did not know it at the time, and had no reasonable way of
determining it, HARLEY-DAVIDSON actually compensated and/or reimbursed RHD (and its
other authorized dealers) for performing “dealer setup,” according to detailed and explicit dealer
preparation instructions, which meant that HARLEY-DAVIDSON’s advertised MSRP prices
actually included “dealer setup” (but did not so state), and therefore that its advertising statements,
representations, and/or affirmations to the contrary were false and misleading. Such dealer
preparation and delivery instructions, and reasonable compensation amounts to dealers for
performing manufacturer-specified preparation and delivery are required by California Vehicle
Code § 3064(a), which also requires vehicle manufacturers to file with respective “schedules of
compensation” with the California New Motor Vehicle Board.

20. Onor about June 13, 2015, Plaintiff purchased a new Harley-Davidson motorcycle
(2015 FLHX bearing VIN 1HD1KBM38FB679929) from RHD for a total purchase price of

$23,799.63, including all costs, fees, and charges but excluding interest. The total purchase price

 

-5-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 7 of 27 Page ID#:24

oOo wo wa ADA Ww SB WW NHN —

NO NHN NW NN NHN NHN NN NY WH — — v—
omaeAAackeSe He ££ SF CGC ewM®AKH AKAaREEH KH S

of $23,799.63 that Plaintiff paid included, as a component part, a combined charge (or surcharge)
of $1,399 for freight and “prep” (stated on the motorcycle purchase agreement and retail
installment sales contract as “freight/handling”). This amount of $1,399 was also stated on the
motorcycle price hang tag attached to the motorcycle on display at RHD as being “excluded” from
the total retail price as reflected on the bottom of RHD’s price hang tag. Stated differently, the
hang tag did not include $1,399 as one of the price components in stating a sum total retail price,
but the hang tag’s language indicated it would be added to the retail price as part of closing the
retail transaction. Indeed, $1,399 was added to the retail price (included within the sum of
$23,799.63 that Plaintiff paid); however, due to HARLEY-DAVIDSON’s advertising statements,
representations, and/or affirmations that “dealer setup” was “excluded” from HARLEY-
DAVIDSON’s MSRP pricing, as alleged herein, Plaintiff did not see any cause for concern about
such a charge.

21. Through subsequent discovery and investigation of counsel, it has since been
determined that, of the $1,399 for freight and “prep,” the amount of $964 was charged for dealer
“prep” and $435 was charged for freight.

22. RHD, however, had performed no additional and/or material “prep” or “setup”
tasks beyond those specified by HARLEY-DAVIDSON in the preparation and delivery
instructions issued to RHD (and other HARLEY-DAVIDSON dealers), for which HARLEY-
DAVIDSON eompensated and/or reimbursed RHD (and other HARLEY-DAVIDSON dealers).

23. Plaintiff was induced by HARLEY-DAVIDSON’s false and misleading statements,
representations, and/or affirmations, and misrepresentations, to pay RHD’s charge of $1,399 for
freight and “prep,” which explained and/or justified to consumers that the imposition of a “prep”
or “setup” charge (or surcharge) by a HARLEY-DAVIDSON dealer was reasonable, appropriate,
and should be anticipated/expected.

24. Onor about August 23, 2017, more than two years a/ter Plaintiff's purchase,
HARLEY-DAVIDSON began disclosing in the advertising statements, representations, and/or
affirmations of its website and catalogs that “Harley-Davidson reimburses dealers for performing

manufacturer-specified pre-delivery inspection and setup tasks.” But this disclosure came far too

 

-6-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 8 of 27 Page ID#:25

oO won Dn wR FSF WD N =

NO NO NY NH NH KN BH DN NO ww RE REE OO ESE OO eel
ony NAN UN F&F WS NY —$§ CO DO oOo NY A NH FF WD NY CO

late for Plaintiff, who had no idea that “Harley-Davidson reimburse[d] dealers for performing
manufacturer-specified pre-delivery inspection and setup tasks.”

25. Had Plaintiff known this when he purchased his motorcycle on or about June 13,
2015, he would not have agreed to pay RHD a dealer “setup” or “prep” charge. Yet, Plaintiff paid
RHD’s charge (or surcharge) of $1,399 for freight and “prep” in reliance on HARLEY-
DAVIDSON’s false statements, representations, and/or affirmations that “dealer setup” was not
included in HARLEY-DAVIDSON’s MSRP.

Tolling Allegations

26. Plaintiff Greene alleges herein that any applicable statutes of limitation should be
and are tolled under governing law. In support of applicable tolling principles, Plaintiff alleges:

27. Onor about December 30, 2015, Plaintiff Isaiah Gomez filed an action in San
Diego Superior Court, captioned as Gomez v. Mycles Cycles, Inc. dba San Diego Harley-Davidson .
et al., Case No. 37-2015-000433 1 1-CU-BT-CTL.

28.  Onor about January 28, 2016, Plaintiff Gomez filed a first amended complaint
(“FAC”), which included HDI and HDMCI as defendants. The Gomez FAC also alleged that HDI
and HDMCI had made false and misleading statements, representations, and/or affirmations about
“dealer preparation” charges, and sought injunctive relief only as against HDI and HDMCI.

29. Onor about February 24, 2017, Plaintiff Gomez filed a second amended complaint
(“SAC”), which added HDMCOI and sought class action status against HARLEY-DAVIDSON
(including HDI, HDMCI, and HDOMCO)) for its/their false and misleading advertising and
representations about “dealer preparation” charges. Plaintiff Greene was a member of the putative
class of California purchasers, based on the putative class definition of Plaintiff Gomez’s SAC
and/or Plaintiff Gomez’s motion for class certification, filed on or about April 20, 2018.

30.  Inhis motion for class certification filed on or about April 20, 2018, Plaintiff
Gomez moved to certify the following class, with Plaintiff Gomez as the proposed class
representative: “All consumers who, for the period beginning January 28, 2012 through the date

of final class notice and/or trial purchased or leased a new, assembled motorcycle in the State of

 

7s
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 9of27 Page ID#:26

Oo co NHN HN WH B&B WH NHN =

MM NMYNNY NY NYDN DN = =
ot AA ek wf OS Uc OUlUCOGUlUCOOUCWLCUCAUCUOURUOUUNUUCUCUCS

 

California from an authorized dealer/franchisee of HARLEY-DAVIDSON.” Plaintiff Greene was
and is a member of the putative class as proposed therein.

31. | Onor about August 10, 2018, the Court in v. Mycles Cycles, Inc. dba San Diego
Harley-Davidson et al., Case No. 37-2015-00043311-CU-BT-CTL, the Honorable Gregory W
Pollack presiding, granted in part and denied in part Plaintiff Gomez’s motion for class
certification. The portion of the August 10, 2018 order denying California-wide certification of
the proposed class was based on HARLEY-DAVIDSON’ false and misleading advertising
statements, representations, and/or affirmations about “dealer preparation” charges. In its written
order of August 10, 2018, the Court theorized that such allegations were not manageable on a
statewide basis, due to fact that more than 85,000 purchase transactions and more than 50
dealerships would be implicated by a certification based on such allegations.

32. Notice of the partial denial and partial grant of certification has not yet been issued
in the Gomez action. Untess he chooses to exclude himself from that portion of the Gamez class
that has been certified, Plaintiff Greene is and will a member of the certified class in the Gomez
action. However, his claims as asserted herein are not based on the theory certified by the Gomez
order of August 10, 2018. Should he choose to opt out of the Gomez action, however, or should
the Gomez action be decertified in whole or in part in a manner that excludes Plaintiff Greene, he
reserves his right to seek amendment of this complaint to include such allegations.

33. Accordingly, Plaintiff Greene will and hereby does limit his putative class to
consumers who made purchases exclusively from Riverside Harley-Davidson, and only during the
period June 11, 2015 through August 22, 2017.

34. Given that Plaintiff Greene was a member of the putative class in an action that was
originally filed against HDI and HDMCTI on or about January 28, 2016, when Plaintiff Gomez
filed his FAC, and that Plaintiff Gomez’s motion for class certification was dented as to the
“setup” allegations on or about August 10, 2018, the period from January 28, 2016 through
August 10, 2018 (925 days) should be excluded under governing principles from the running of

any statutes of limitation against HDI and/or HDMCI. Stated differently, any statutes of limitation

 

-8-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 100f27 Page ID#:27

oOo oOo xn DN WU BP | NO =

Ny N NY NY WY NY NH NL WNW _
oN AGH € GS = FSF Ce AAB ERE DB =A S

should be tolled (i.e., not counted against the applicable statutes of limitation) for the period from
January 28, 2016 through August 10, 2018, which is 925 days).

35. Alternatively, given that Plaintiff Greene was a member of the putative class in the
proposed class action SAC that was filed against HDI, HDMCI, and HDMCOT on or about
February 24, 2017 and that Plaintiff Gomez’s motion for class certification was denicd as to the
“setup” allegations on or about August 10, 2018, the period from February 24, 2017 through
August 10, 2018 (532 days) should be excluded under governing principles from the running of
any statutes of limitation against HDI, HDMCI, and/or HDMCOI. Stated differently, and as an
alternative to January 28, 2016, any statutes of limitation should be tolled (i.¢., not counted against
the applicable statutes of limitation) for the period from February 24, 2017 through August 10,
2018, which is 532 days).

Class Allegations

36. Pursuant to California Code of Civil Procedure § 382, Plaintiff brings this action on
behalf of himself and all other persons similarly situated. Plaintiff brings this action in a
representative capacity to remedy the acts and omissions of HARLEY-DAVIDSON, and to seek
redress on behalf of those persons who have been affected thereby.

37. Plaintiff is unable to state the precise number of potential members of the proposed
class because that information is in the possession of the HARLEY-DAVIDSON and/or RHD.
The proposed class, however, likely consists of thousands of members, and is so numerous that
joinder of all members would be impracticable. The exact size of the proposed class(es), and the
identity of the members thereof, will or should be readily ascertainable from the business records
of HARLEY-DAVIDSON.

38. Plaintiff proposes a Class Definition as follows: “All consumers who, for the period
beginning June 11, 2015 through August 22, 2017, purchased or leased from Riverside Harley-
Davidson a new, assembled Harley-Davidson motorcycle.”

39, The Class Definition is subject to such further refinement, limitations, revisions,
and/or exclusions as may be ordered by the Court. Plaintiff reserves the right to amend or revise

the Class Definition.

 

-9.
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 11of27 Page ID#:28

40. There is a community of interest among the members of the proposed classes in

that there are questions of law and fact common to the proposed classes that predominate over

questions affecting only individual members.

41. The common questions of law and fact which predominate as to all class members

include, among others:

(a) Whether the advertising statements, representations, and/or affirmations of
HARLEY-DAVIDSON to the effect that its motorcycle prices “exclude dealer set-up,”
despite the requirements of Vehicle Code § 3064 that HARLEY-DAVIDSON compensate
and/or reimburse dealers/franchisees for such work, and despite the fact that HARLEY-
DAVIDSON actually compensated and/or reimbursed RHD (and its other
dealers/franchisees) for performing such work, breached express warranties under
California Commercial Code §§ 2313(1)(A), or otherwise;

(b) Whether the advertising statements, representations, and/or affirmations of
HARLEY-DAVIDSON to the effect that its motorcycle prices “exclude dealer set-up,”
despite the requirements of Vehicle Code § 3064 that HARLEY-DAVIDSON compensate
and/or reimburse dealers/franchisees for such work, and despite the fact that HARLEY-
DAVIDSON actually compensated and/or reimbursed RHD (and its other
dealers/franchisees )for performing such work, were false, misleading, and/or deceptive
under the unfair competition law of California Business and Professions Code §§ 17200 et
seq. (“UCL”), the false advertising law of California Business and Professions Code
§§ 17500 et seq. (“FAL”), California’s Consumer Legal Remedies Act as contained in
Civil Code §§ 1770 et seg. (“CLRA”), Vehicle Code § 11713(a), and/or Civil Code §§
1572, 1573, and/or 1710;

(c) | Whether HARLEY-DAVIDSON defrauded and/or made negligent
misrepresentations to consumers, in violation of Civil Code §§ 1572, 1573, and/or 1710,
through statements in its advertising that motorcycle prices “exclude dealer set-up,” despite

the requirements of Vehicle Code § 3064 that HARLEY-DAVIDSON compensate and/or

 

-10-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 12o0f27 Page ID #:29

eo eo NHN Dn wW fF WY YP =

Ny NY NH N N NY N WH WN
ou AnH FB ON = FG O&O B&B WAKE NH = SG

reimburse dealers/franchisees for such work, and despite the fact that HARLEY-
DAVIDSON actually compensated and/or reimbursed dealers/franchisees for such work;

(d) | Whether HARLEY-DAVIDSON violated Vehicle Code § 11713(a) by
making and/or disseminating untrue or misleading statements, or statements as part of a
plan or scheme with the intent not to sell its motorcycles at prices stated in HARLEY-
DAVIDSON’s advertising and/or as so advertised;

(e) | Whether HARLEY-DAVIDSON aided and abetted, or substantially
assisted, RHD in violating Vehicle Code § 11713(a) in selling, offering for sale, or
displaying new, assembled motorcycles using false and/or misleading advertising
statements, representations, and/or affirmations;

(f) Whether consumers were damaged by HARLEY-DAVIDSON’ fraudulent,
unlawful, and/or misleading acts and/or omissions;

(g) | Whether HARLEY-DAVIDSON violated the UCL, FAL, and/or CLRA; |

(h) | Whether HARLEY-DAVIDSON aided and abetted, or substantially
assisted, Defendant RHD in imposing extra fees and charges on consumers for delivery
and preparation services for which RHD had been or was compensated and/or reimbursed
by HARLEY-DAVIDSON, in violation of 13 C.C.R. § 262.03, and, if so, whether such
acts and practices violated the UCL, the FAL, and/or the CLRA;

(i) Whether HARLEY-DAVIDSON violated Civil Code Civil Code § 1770(a),
subsections (5), (9), (13), (14), and/or (16), by: (1) representing that goods sold by them
had certain characteristics which they did not have [Civil Code § 1770(a)(5)); (2)
advertising goods with intent not to sell them as advertised [Civil Code § 1770(a)(9)]; G)
making false or misleading statements of fact concerning reasons for or amounts of price
reductions [Civil Code § 1770(a)(13)]; (4) representing that sales transactions involved
obligations which they did not have [Civil Code § 1770(a)(14)]; and/or (5) representing
that the subject(s) of a transaction(s) has been supplied in accordance with a previous

representation when it has not to perform such work) [Civil Code § 1770(a)(16)]; and

 

-ll-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 13 0f 27 Page ID #:30

oo eo nN Dn Ue SF WY YP —

NM NN NY NY YN DN | =
BN RRRBSBS FF SF Cuenrniauakrane=as

(j) Whether HARLEY-DAVIDSON was obligated to disclose and/or failed to
disclose to putative class members that HARLEY-DAVIDSON ’s advertised prices actually
included dealer setup and/or that HARLEY-DAVIDSON compensated and/or reimbursed
RHD for “performing manufacturer-specified pre-delivery inspection and setup tasks.”

42. The names and addresses of all Class members entitled to damages, restitution,
and/or monetary recovery are or should be readily ascertainable from the records of HARLEY-
DAVIDSON and can be obtained in discovery.

43. Proof of acommon set of facts will establish the liability of HARLEY-
DAVIDSON, and the right of each member of the class to recover.

44, Thecclaims asserted by Plaintiff will be governed by the laws of the State of
California and the injuries resulting from Defendants’ conduct were incurred in California. As a
result, there are no variations in state laws that would preclude maintenance as a class action.

45. Plaintiffs claims are typical of those of the classes he seeks to represent, and he
will fairly and adequately represent the interests of the class. Plaintiff is represented by counsel
competent and experienced in both consumer and class action litigation.

46.  Actlass action is superior to other methods for the fair and efficient adjudication of
this controversy. Because the damages suffered by the individual class members may be relatively
small compared to the expense and burden of litigation, it would be impracticable and
economically unfeasible for class members to seek redress individually. The prosecution of
separate actions by the individual class members, even if possible, would create a risk of
inconsistent adjudications with respect to individual class members against HARLEY-
DAVIDSON, or any of them, and would establish incompatible standards of conduct.

First Cause of Action

False Advertisin
(Against HARLEY-DAVIDSON)

47. Plaintiff incorporates by reference the preceding paragraphs hereof as though set

forth in full herein.

 

-12-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 14o0f27 Page ID#:31

Oo ce tN HNO we SP WD NS

NN wYNYNYN NN WN =
PNR RPRSB TF &F Caer auosrans=A s

48. California Business & Professions Code §§ 17500 et seq., the FAL, prohibits the
sale or disposition of real or personal property, or services, through any advertising method
containing false, untrue, or misleading statements of fact, or through advertising without the intent
to sell the property or services at the price stated or as advertised.

49, Plaintiff has standing to bring this claim because he has lost money or property as a
result of the misconduct alleged and he can maintain a class pursuant to the laws in the State of
California.

50. HARLEY-DAVIDSON, with the intent to induce members of the public to enter
into transactions for the purchase of goods, have committed acts of untrue, false, and/or
misleading advertising, as defined by Business & Professions Code § 17500, by publicly
advertising goods with intent not to sell such goods at the price stated or as advertised.

51.  Theacts and practices of HARLEY-DAVIDSON are likely to mislead the general
public and, consequently, constitute false advertising within the meaning of the FAL.

52. These aforementioned acts and practices by HARLEY-DAVIDSON constitute
false advertising within the meaning of the FAL.

53. The unlawful methods, acts, and practices of HARLEY-DAVIDSON have
damaged other California consumers similarly situated. Therefore, Plaintiff brings this action on
behalf of not only himself, but all other consumers similarly situated to recover restitution and
obtain other relief, as provided for by California law.

54. Because the number of class members will be so numerous, it is impracticable to
bring all of the members of the class before the Court. Furthermore, questions of law and fact
common to the classes, are substantially similar and predominate over questions affecting
individual members. The claims and defenses of the representative Plaintiff are typical of the
claims and defenses of the classes, and the representative Plaintiff will fairly and adequately
protect the interested of the classes.

55. As aresult of the aforementioned acts and practices, Plaintiff and other members of

the Class(es) have lost money or property and suffered injury in fact, by paying false, deceptive,

 

-13-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 15o0f27 Page ID #:32

Oo 6&6 NN A WH Ff WwW YP =

wo NO NYO NY WH NY NY NV NY | = |= FP YF F- FS - 6h —hUS
on KN OA PB WwW HO |—§ CO DOD wo NHN AD UH F&F WY NY —- OC

misleading, and unfair charges, fees, costs, and expenses, based on the false and misleading

advertising of Defendants.

Second Cause of Action

 

Violations of Consumer Legal Remedies Act
(Against HARLEY-DAVIDSON)

56. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

57. The CLRA, Civil Code §§ 1750 ef seq., was designed and enacted to protect
consumers from unfair and deceptive business practices.

58. Plaintiff was a “consumer” within the meaning of the CLRA, Civil Code § 1761(d),
and his transaction involved the sale of goods, and was therefore covered by the CLRA.
HARLEY-DAVIDSON’s practices are part of a “transaction” covered by the CLRA, as that term
is defined in Civil Code § 1761(e).

59. Asalleged herein, HARLEY-DAVIDSON violated Civil Code Civil Code §
1770(a), subsections (5), (9), (13), (14), and/or (16), by: (1) representing that goods sold by them
had certain characteristics which they did not have [Civil Code § 1770(a)(5)]; (2) advertising
goods with intent not to sell them as advertised [Civil Code § 1770(a)(9)]; (3) making false or
misleading statements of fact concerning reasons for or amounts of price reductions [Civil Code
§ 1770(a)(13)]; (4) representing that sales transactions involved obligations which they did not
have (Civil Code § 1770(a)(14)]; and/or (5) representing that the subject(s) of a transaction(s) has
been supplied in accordance with a previous representation when it has not to perform such work)
[Civil Code § 1770(a)(16)];

60. Due to the acts and omissions of HARLEY-DAVIDSON, Plaintiff and other
members of the Class(es) have suffered actual damages that exceed the jurisdictional minimum of
the Superior Court.

61.  Onor about March 2, 2017, Plaintiff provided a statutory notice under Civil Code
§ 1782(a), by demanding that HARLEY-DAVIDSON: (a) remedy the foregoing CLRA violations;

(b) discontinue its/their unlawful, unfair, and fraudulent acts and conduct; and (c) provide

 

-14-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 16o0f27 Page ID#:33

oO Soe ND UH FSF WY YN =

yw NM MN NY NNN NY | &
ou aA PO ND Ulu BUlUBUCUlUCcOCUCUCUCORUOUBRUOUDUCUCS

 

 

 

 

 

restitution to Class members. HARLEY-DAVIDSON did not respond to Plaintiff's demand, and
has failed and/or refused to provide restitution and/or damages to Plaintiff or any other member of
the putative Class.

62. Pursuant to the provisions of Civil Code § 1780(a)(2) and 1782(d), Plaintiff is
entitled to relief that the Court deems proper under the circumstances, including but not limited to
entry of an order providing restitution and/or damages to Plaintiff or other members of the putative
Class. Furthermore, as a legal result of HARLEY-DAVIDSON’s misconduct, as alleged herein,
and in an effort to protect consumer rights, Plaintiff is entitled to an award of attorneys’ fees and
costs pursuant to Civil Code § 1780(e).

Third Cause of Action
Breach of Express Warranty

(California Commercial Code § 2313(1)(A))
(Against HARLEY-DAVIDSON)

63. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

64. —_ Asalleged herein, and as construed under California Commercial Code §
2313(1)(A), HARLEY-DAVIDSON expressly “warranted” through false affirmations of fact
and/or promises, or descriptions of the goods, that new motorcycle “set-up” was “excluded” from
their prices, even though — unbeknownst to Plaintiff -HARLEY-DAVIDSON compensated
and/or reimbursed RHD (and all its other franchisees/dealers) to perform all necessary and
appropriate “set-up” work. As such, far from being “excluded” from their prices, “set-up” was
actually included, by reason of the compensation provided by HARLEY-DAVIDSON to perform
such tasks.

65. During the period June 11, 2015 through August 23, 2017, such statements by
HARLEY-DAVIDSON, which were made consistently and uniformly to all consumers,
constituted affirmations of fact or promises, or a description of the goods being sold, within the

meaning of California Commercial Code § 2313(1)(A).

 

 

-15-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 17of27 Page ID #:34

Oo oo JN AO Ww F&F HY NO —

yoy NY NY NY WN NY NY WH WN —_—

66. Plaintiff, and other members of the proposed Class(es), were exposed to such
advertising statements. Such statements were part of the basis of the bargain.

67. In light of the falsity of the affirmations of fact and/or promises, and/or the false
description of the goods, HARLEY-DAVIDSON breached its/their respective warranties.

68. Plaintiff, and other members of the proposed Class(es), were harmed, and such
breaches of warranty by HARLEY-DAVIDSON were substantial factors causing harm to Plaintiff
and other members of the proposed Class(es).

Fourth Cause of Action
Negligent Misrepresentation
(California Civil] Code §§ 1572, 1709, and/or 1710)
(Against HARLEY-DAVIDSON)

69. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

70. By affirmatively stating and representing that motorcycle “set-up” was “excluded”
from their prices, even though — unbeknownst to Plaintiff - HARLEY-DAVIDSON compensated
and/or reimbursed RHD (and all its other franchisees/dealers) to perform all necessary and
appropriate “set-up” work, HARLEY-DAVIDSON misrepresented past or existing material facts.

71. HARLEY-DAVIDSON knew that it actually compensated and/or reimbursed RHD
(and all its other franchisees/dealers) to perform all necessary and appropriate “set-up” work. As
such, far from being “excluded” from their prices, “set-up” was actually included, by reason of the
compensation provided by HARLEY-DAVIDSON to perform such tasks. In light of such
knowledge by HARLEY-DAVIDSON, the affirmative representations made uniformly and
consistently to all consumers during the period June 11, 2015 through August 23, 2017 to the
effect that prices “exclude set-up” was made without reasonable ground for believing such
statements to be true.

72. HARLEY-DAVIDSON intended consumers to rely on such misrepresented facts
and representations, which were customarily prefaced with the following language in bold and all

capital letters: “IMPORTANT — PLEASE READ.” In this respect, HARLEY-DAVIDSON

 

-16-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 18o0f27 Page ID#:35

ou fe NAN NH fF WY YL =

Vw N NN NY NN PDR | —
oa A mA BSN = &F Ce RA aAR BH = SG

sought to affirmatively convey such “important” information to consumers, and induce reliance
thereon.

73. In light of the collective efforts of HARLEY-DAVIDSON to draw consumer
attention to such false, misleading, and negligent misrepresentations, and induce consumers to rely
on such statements, Plaintiff's reliance was justified.

74.  Inreliance on such false, misleading, and negligent misrepresentations, Plaintiff,
and other members of the proposed Class(es), were damaged, by paying a phony “set-up” or
“prep” fee as alleged herein.

75. | Members of the Class(es) were similarly damaged.

Fifth Cause of Action

Intentional Misrepresentation — Fraud and Deceit

(California Civil Code §§ 1572, 1709, and/or 1710)
(Against HARLEY-DAVIDSON)

76. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

77. By affirmatively stating and representing that motorcycle “set-up” was “excluded”
from their prices, even though — unbeknownst to Plaintiff - HARLEY-DAVIDSON compensated
and/or reimbursed RHD (and all its other franchisees/dealers) to perform all necessary and
appropriate “set-up” work, HARLEY-DAVIDSON misrepresented past or existing material facts
and/or failed to disclose facts that, under the circumstances, should have been disclosed.

78. The affirmative misrepresentations and/or failures to disclose such facts constitute
actionable fraud or deceit within the meaning of California Civil Code §§ 1572, 1709, and/or 1710
because: (a) as between Plaintiff (and the putative Class) and HARLEY-DAVIDSON, HARLEY-
DAVIDSON had exclusive knowledge of such material facts, which were not known or
reasonably accessible to Plaintiff; (6) HARLEY-DAVIDSON actively concealed such material
facts from Plaintiff and the putative Class; and/or (c) HARLEY-DAVIDSON made partial

representations that were misleading because other material facts were not disclosed.

 

= iW.
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 19o0f27 Page ID #:36

Oo 6 SNS DA Ww” Fh WH HNO —

NY NHN N NY NY N NY NV N FT | —

79. By reason of its/their “partial” disclosures (or “half-truths”) on the subjects of
MSRP and “set-up,” HARLEY-DAVIDSON owed to consumers a duty of full and truthful
disclosure of all related facts (which it failed to make), including the fact that HARLEY-
DAVIDSON actually compensated and/or reimbursed RHD (and all its other franchisees/dealers)
to perform all necessary and appropriate “set-up” work. Such disclosures were necessary to
ensure that the statements they did make were not misleading. Yet, HARLEY-DAVIDSON did
not make such disclosures to Plaintiff or other consumers until August 23, 2017.

80. HARLEY-DAVIDSON knew that it actually compensated and/or reimbursed RHD
(and all its other franchisees/dealers) to perform all necessary and appropriate “set-up” work. As
such, far from being “excluded” from their prices, “set-up” was actually included, by reason of the
compensation provided by HARLEY-DAVIDSON to perform such tasks. In light of such
knowledge by HARLEY-DAVIDSON, the affirmative representations made uniformly and
consistently to all consumers during the period June 11, 2015 through August 23, 2017 to the
effect that prices “exclude set-up” was made knowing such statements were actually false.

81. HARLEY-DAVIDSON and intended consumers to rely on such misrepresented
facts and representations, which were customarily prefaced with the following language in bold
and all capital letters: “IMPORTANT — PLEASE READ.” As such, HARLEY-DAVIDSON
sought to affirmatively convey such “important” information to consumers, and induce reliance
thereon. .

82. In light of the efforts of HARLEY-DAVIDSON to draw consumer attention to such
false, misleading, and intentional misrepresentations, and induce consumers to rely on such
statements, Plaintiff's reliance was justified.

83. In reliance on such false, misleading, and negligent misrepresentations, Plaintiff,
and other members of the proposed Class(es), were damaged, by paying a phony “set-up” or
“prep” fee(s) on alleged herein.

84. | Members of the Class(es) were similarly damaged.

 

-18-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 200f 27 Page ID #:37

—

Oo oOo nN DN WH BP WwW N

NNN NN NN NYDN =
BPS RBARPBEBB Re FGQOuxeriauakrt, ons = G&G

Sixth Cause of Action
Quasi Contract/Unjust Enrichment
(Against HARLEY-DAVIDSON)

85. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

86.  Asalleged herein, Plaintiff was enticed and induced to pay a “set-up” or “prep” fee
through false and misleading labeling, and through affirmative misrepresentations and disclosure
failures of HARLEY-DAVIDSON.

87.  Asaresult, HARLEY-DAVIDSON was unjustly enriched, and Plaintiff is entitled
to relief under a theory of quasi-contract, assumpsit, and/or unjust enrichment, which is an
equitable contract implied by law for reasons of justice.

88. | HARLEY-DAVIDSON was unjustly enriched because, by publishing advertising
statements indicating, suggesting, and/or inferring that consumers should pay dealers for any
associated “set-up” costs, HARLEY-DAVIDSON avoided paying additional set-up fees (i.2., a
saved expenditure) directly to RHD. HARLEY-DAVIDSON’s saved expenditure would be
unjust, as it would foist a burden on Plaintiff and other members of the class that is properly borne
by HARLEY-DAVIDSON, as contemplated and required by Vehicle Code § 3064(a).

89. Under Vehicle Code § 3064(a), the entire obligation of compensating and/or
reimbursing dealers/franchisees for performing the preparation and delivery obligations of vehicle
manufacturers is designed to be borne by the manufacturer, not the dealer/franchisee and certainly
not the consumer. Thus, the obligation to make reimbursement to Plaintiff and other members of
the Class(es) is imposed because good conscience dictates that under the circumstances the person
benefited (i.e., HARLEY-DAVIDSON) should make reimbursement.

90. Moreover, HARLEY-DAVIDSON’s saved expenditure also resulted in RHD being
fully and/or partially compensated and/or reimbursed twice for the same work, once (at least
partially) by HARLEY-DAVIDSON and once again by Plaintiff and other members of the
Class(es).

 

-19-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 210f27 Page ID #:38

oO fF NN DBD UW F&F Ww NY

we NNN NR NY NY DN
SNR BRB SB F&F Ger anak aonsas

91. From HARLEY-DAVIDSON, Plaintiff on his own behalf and on behalf of the
proposed Class(es) seeks restitution/disgorgement of all such “set-up” and/or “prep” fees that
HARLEY-DAVIDSON retained and/or avoiding paying to RHD (calculated based on the amounts
of “setup” and/or “prep” fees that Plaintiff and other consumers paid to RHD), plus interest, costs
of suit, and other fees and costs as may be allowable.

Seventh Cause of Action

Common Law and Statutory Aiding and Abetting

(Common Law and/or California Vehicle Code § 11700.3)
(Against HARLEY-DAVIDSON)

 

92. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

93. | Under common law, liability may be imposed on one who aids and abets the
commission of an intentional tort or violation of law if the person: (a) knows the other’s conduct
constitutes a breach of duty and gives substantial assistance or encouragement to the other to so
act; or (b) gives substantial assistance to the other in accomplishing a tortious result and the
person’s own conduct, separately considered, constitutes a breach of duty to the third person.

94. California Vehicle Code § 11700.3 also prohibits aiding and abetting particular
violations of the Vehicle Cude, stating: “No person may aid and abet a person in the performance
of any act in violation of this chapter.”

95. Relevant here, HARLEY-DAVIDSON knew (or must have known) that the
conduct of RHD in imposing and/or collecting “setup” fees and/or charges constituted a breach of
duty and gave substantial assistance or encouragement to the other to so act. Specifically:

96. HARLEY-DAVIDSON knew or must have known that:

a, Vehicle Code § 3064(a) requires that manufacturers (franchisors), which in
this case is HARLEY-DAVIDSON, to specify to dealers (franchisees), which in this case
is RHD (and/or its other authorized California dealerships/franchisees), its vehicle delivery

and preparation obligations before the delivery of the new vehicle to a retail buyer;

 

- 20 -
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 22 of 27 Page ID #:39

Oo ©Oo2 VN DA WH F&F WwW YN =

mem Ww NY HO WH HN BP NO ND wr elle
oN AN UN eRe WY NY |e CS CO ON A KH Se Ye NY S| OS

b. Vehicle Code § 3064(a) requires that manufacturers (franchisors), which in
this case is HARLEY-DAVIDSON, reasonably compensate dealers (franchisees), which in
this case is RHD (and/or its other authorized California dealerships/franchisees), for
performing their vehicle delivery and preparation obligations before the delivery of the
new vehicle to a retail buyer;

c. HARLEY-DAVIDSON ’s General Conditions required RHD (and/or all its
other authorized California dealerships/franchisees), under Section F.2, to perform the
necessary and appropriate “PDI” work, saying: “PRE-DELIVERY OBLIGATIONS.
Dealer agrees to uncrate, set up, inspect and test each new Harley-Davidson Motorcycle
before the delivery to Dealer’s customer, in accordance with Seller’s (Harley-Davidson
Motor Company] written instructions.”

d. HARLEY-DAVIDSON provided explicit, detailed and comprehensive
delivery and preparation obligations for new Harley-Davidson motorcycles to RHD
(and/or its other authorized California dealerships/franchisees);

e. HARLEY-DAVIDSON’s PDI instructions specify and include all of the
work that is necessary and appropriate so that — as referenced in Section F.2 of its “General
Conditions of Sales and Service” — the customer receives a Harley-Davidson Motorcycle
that is “fully set up by a qualified Dealer technician and in satisfactory, lawful and safe
operating condition;”

f. HARLEY-DAVIDSON. PDI instructions are in fact so detailed that no
further preparation or delivery work is required or contemplated by HARLEY-
DAVIDSON before delivery to the customer, except to the extent “dealer-added”
accessories or options may be installed;

g. HARLEY-DAVIDSON actually compensated and/or reimbursed RHD
(and/or its other authorized California dealerships/franchisees) for performing such

PDI/"set-up” work according to a reasonable schedule of compensation; and

 

-21-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 23 of 27 Page ID #:40

oOo on A UR Rh WY NY =

NY NY NHN BN DS RO DR RD RO mm me lle
o~tn KN NN Be WH NRO = Oo UO DB VI A VU F&F WY N - G@

h. 13 C.C.R. § 262.03 expressly prohibits dealers/franchisees from imposing
additional charges on consumers for delivery and preparation where they are or will be
reimbursed or compensated by another party.

97. Despite knowing such information, HARLEY-DAVIDSON substantially assisted
and/or encouraged RHD in imposing, collecting, charging, and/or obtaining “set-up,” “prep,”
and/or PDI fees from consumers, even where RHD had not done any work over and above that
specified by HARLEY-DAVIDSON and/u: bad ul explicitly itemized such work, as required by
13 C.C.R. § 262.03. HARLEY-DAVIDSON substantial assistance and/or encouragement
consisted of (at least) the following acts, actions, omissions, and/or practices:

a. repeatedly stating and representing during the period June 11, 2015 through August
23, 2017 that its MSRP prices “exclude dealer setup”;

b. leading reasonable consumers to believe, through its advertising statements and
misrepresentations, that dealers may charge consumers extra for “dealer setup,” that
such a charge should not be unexpected, and that such a charge is entirely
legitimate;

c. affirmatively requiring that its dealers use and include such “prices exclude dealer
setup” language, too, whenever they publish, quote, and/or advertise prices for new
Harley-Davidson motorcycles; and

d. suppressing, concealing, and failing to disclose to consumers in its advertising or
otherwise that:

i. its authorized deaters/franchises — including RHD and its other
authorized dealers/franchisees — are actually compensated to perform all of the
necessary and appropriate PDI so that the customer receives a Harley-Davidson
Motorcycle that, as referenced in Section F.2 of its “General Conditions of Sales
and Service,” is “fully set up by a qualified Dealer technician and in satisfactory,
lawful and safe operating condition;” and

ii, Vehicle Code § 3064(a) requires HARLEY-DAVIDSON as the

manufacturer to reasonably compensate authorized dealers/franchisees for

 

-22-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 24o0f 27 Page ID#:41

Oo eo NN UH S&F WD N =

Ny WN NY NN NY WW WN WN LW —
ou AA Fk ON Se fF Oe UOC DBR UU UE CS

 

 

performing their vehicle delivery and preparation obligations, and that compensates
them for doing so as required Vehicle Code § 3064(a).

98. Asalleged herein, the legitimacy of such “dealer set-up” charges is a complete
fallacy perpetuated by HARLEY-DAVIDSON and its authorized dealers/franchisees, and is
designed only to inflate and/or misrepresent that true cost of a new Harley-Davidson motorcycles
(through the imposition of a false, phony, fraudulent, unlawful, and misleading charge for “dealer
set-up” or “prep”) at the expense of consumers. In this fashion, consumers are induced to pay an
otherwise avoidable charge for “dealer set-up” or “prep.”

99. Thus, the scheme whereby HARLEY-DAVIDSON dealers, including RHD,
routinely and systematically collect false, fraudulent, deceptive, misleading and/or unfair PDI
charges from consumers can only be perpetrated because: (a) the dealers — including RHD and
others — never disclosed to consumers that they had been or would be reasonably compensated to
perform all necessary PDI work; and (b) HARLEY-DAVIDSON also suppressed, concealed,
and/or failed to disclose such information to consumers until August 23, 2017, and in fact falsely
and fraudulenting advised consumers that HARLEY-DAVIDSON’s MSRP pricing did not include
PDI work, despite its knowledge that it obviously did.

100. Asan aider and abettor, HARLEY-DAVIDSON is equally liable for the torts and
violations of law committed by RHD, and should pay to Plaintiff and members of the Class
restitution, damages, interest, costs of suit, and other fees and expenses as allowable by law,
according to proof.

Eighth Cause of Action
Unfair Competition
(Against HARLEY-DAVIDSON)

101. Plaintiff incorporates by reference the preceding paragraphs hereof as though set
forth in full herein.

102. California Business & Professions Code §§ 17200 et seq., the UCL, defines unfair

competition to include any unlawful, unfair, or fraudulent business act or practice, and prohibits

such conduct.

 

-23-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 25o0f27 Page ID #:42

—

oO co NHN DA  S WH WD

NY NY NO NY WN NY BO NY NO = —|— —_— — me
oda AA Bk ND OTe OOOO ml TDCUAKNUCOUBBRUCUCOWUNUUUCUCS

103. Plaintiff has standing to bring this claim because he has lost money or property as a
result of the misconduct alleged and he can maintain a class pursuant to the laws in the State of
California.

104. These acts and practices by HARLEY-DAVIDSON violate the UCL.

105. The acts and practices of HARLEY-DAVIDSON are likely to mislead the general
public and, consequently, constitute unfair competition within the meaning of the UCL.

106. The unlawful methods, acts, and practices of HARLEY-DAVIDSON have caused
damages to other California consumers similarly situated. Therefore, Plaintiff brings this action
on behalf of not only himself, but all other consumers similarly situated to recover restitution and
obtain other relief, as provided for by California law.

107. Because the number of class members will be so numerous, it is impracticable to
bring all of the members of the class before the Court. Furthermore, questions of law and fact
common to the classes, are substantially similar and predominate over questions affecting
individual members. The claims and defenses of the representative Plaintiff are typical of the
claims and defenses of the classes, and the representative Plaintiff will fairly and adequately
protect the interested of the classes.

108. Asa result of the aforementioned acts and practices, Plaintiff and other members of
the Class(es) have lost money or property and suffered injury in fact, by paying false, deceptive,
misleading, and unfair charges, fees, costs, and expenses, based on the false and misleading

advertising of Defendants.

Prayer

WHEREFORE, Plaintiff prays that judgment be entered against HARLEY-DAVIDSON as
follows:

1. For an Order certifying this action as a class action;

2. For an Order declaring that the advertising, acts, practices and/or omissions of
Defendants were/are false, fraudulent, unfair, unlawful, and/or misleading;

3. For an award of restitution and/or damages to Plaintiff and the other members of

the Class consisting of all funds paid by Class members as result of HARLEY-DAVIDSON’s

 

- 24 -
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 26 of 27 Page ID#:43

wo on An WwW F&F WD YP =

Ny NO NY NH NY N NY NY LH -_

false advertising and/or unfair competition, in an amount not less than $1,000,000 for each year
beginning June 11, 2015 and continuing to August 23, 2017, but in any case to be proven at trial;

4. For entry of an injunction against HARLEY-DAVIDSON, enjoining them from the
unlawful acts alleged herein;

5: For reasonable attorneys’ fees pursuant to Code of Civil Procedure § 1021.5, Civil
Code § 1780(e), or as otherwise allowed by law;

6. On the Second and Fifth Causes of action only, for punitive and/or exemplary

damages, as allowed and/or provided under Civil Code §§ 1780(a) and/or 3294;

7. For interest at the legal rate of interest on the foregoing sums; and
8. For costs of suit, and for such further relief as the Court may order.
Jury Demand

Plaintiff hereby demands a trial by jury on all issues and causes of action on which the

right to trial by jury is guaranteed.
June 11, 2019 PESTOTNIK LLP

 
 

By:

 

Ross H. Hyslop
Attorneys for Plaintiff MATTHEW D. GREENE on
behalf of himself, the proposed class(es), all others
similarly situated, and on behalf of the general public

 

-25-
COMPLAINT

 
Case 5:19-cv-01647-RGK-KK Document 1-3 Filed 08/28/19 Page 27 of 27 Page ID #:44

oe nN A Ww F&F WY NY

NN NN NN NNN |
BNMRRRBBRSSaeWAAAREHBEH HS

AFFIDAVIT PER CIVIL CODE § 1780(d)

I, Ross H. Hyslop, declare:

1. I am an attorney licensed to practice law in this state and before this Court. [ama
partner with Pestotnik LLP, counsel of record for Plaintiff Matthew D. Greene (“Plaintiff”) in this
action. I make this declaration per Civil Code § 1780(d). If called upon to testify, I would
competently testify as set forth herein. I know the matters stated herein of my own personal
knowledge. Without limitation, such personal knowledge comes from:

a. my review and analysis of the motorcycle purchase and sale documentation
provided to me by Plaintiff; and

b. personal visits by me and my private investigator to the motorcycle
dealership (TMCSF, Inc. dba Riverside Harley-Davidson) at which Plaintiff purchased his
motorcycle.

2. This action has been commenced in Riverside County, which is a proper county
under Civil Code § 1780(d), insofar as it is the County in which the transaction occurred. Thus,
Riverside County is the proper place for the trial of the action.

I declare under penalty of perjury under the laws of the state of California that the

foregoing is true and correct and that this declaration was executed on June 11, 2019, at San

Diego, California. Gilg

Ross H. Hyslop

 

- 26 -
COMPLAINT

 
